Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s response filed 7/27/22. Claims 38-42, 44, 46-47, 49, 51-56, 59, 61 and 63-64 are pending with claims 38, 46 and 55 in independent form.

Terminal Disclaimer
The terminal disclaimer filed on 7/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 11,080,496 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 38-42, 44, 46-47, 49, 51-56, 59, 61 and 63-64 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s terminal disclaimer has overcome the previous double patenting rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 38 and all its dependencies, A method of distributing objects to one of a plurality of receiving units, said method comprising: providing forced air upward through an air-permeable conveyor section from an air blower positioned below the air-permeable conveyor section; providing a vacuum from a vacuum opening of a vacuum source positioned on a rail above the air-permeable conveyor section and opposite the air blower; lifting an object off the air-permeable conveyor section into contact with the vacuum opening of the vacuum source using the forced air and the vacuum moving the vacuum source along the rail with respect to the conveyor section while maintaining the vacuum to position the object above a destination location. and ceasing the vacuum so that the object falls from the vacuum source onto the destination location. With respect to claim 46 and all its dependencies, A distribution system for providing objects into one of a plurality of receiving units, said distribution system comprising: an air-permeable conveyor section; an air intake system including a vacuum source positioned on at least one side of the conveyor section for providing a vacuum; and an air transfer system including an upward forced air system and a side forced air system, the upward forced air system being positioned below the conveyor section for providing a flow of air up through the conveyor section, and the side forced air system 1299605.1Application No.: 17/349,0644 Atty. Docket No.: BG.10732CONbeing positioned on at least one side of the conveyor section that opposes the vacuum source for providing a flow of air across the conveyor section wherein the vacuum source, the upward forced air system and the side force air system cooperate to move an object off the conveyor section to one of the plurality of receiving units adjacent to the conveyor section. With respect to claim 55 and all its dependencies, A distribution system for providing objects into one of a plurality of receiving units, said distribution system comprising: an air-permeable conveyor section; an air intake system including a vacuum source positioned on at least one side of the conveyor section for providing a vacuum; an air transfer system including a plurality of forced air blowers, at least one of the plurality of forced air blowers directing forced air up through the conveyor section and at least one other of the plurality of forced air blowers directing forced air across the conveyor section towards the vacuum source, wherein the vacuum provided by the vacuum source and the flow of air provided by the plurality of forced air blowers cause an object on the conveyor section to move off of the conveyor section to one of the plurality of receiving units; and a detection system for providing detection data regarding the object on the conveyor section, and for adjusting the flow of air to facilitate moving the object on the conveyor section off of the conveyor section to one of the plurality of receiving units. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH